Davis, P. J.
(dissenting):
The assignment referred to and produced on the argument shows that the sum claimed in the agent’s affidavit was in fact the amount actually due over and above all set-offs. The affiant not being a party to the action, could only testify as to his own knowledge. This must be the case in all suits where the affidavit is necessarily made by the agent. He cannot swear that the amount is due over and above all set-offs to the knowledge of the plaintiffs. The Code should be so construed as to allow such an affidavit to be made if reference be made to some voucher or evidence of indebtedness which sustains the truth of the allegation of the amount claimed over and above all set-offs, etc. In this case no attachment could have been sued out if the section of the Code will not admit of such a construction, because the plaintiffs were not present to make the affidavit. , ' ■
*489I am in favor, therefore, of holding that the affidavit corroborated and verified by the reference to the assignment was sufficient to uphold the attachment in a case where the defendants make no pretense in the moving papers that the sum claimed is not actually* owing and due over and above all set-offs, etc.
I think the order should be affirmed.
Orders reversed, with ten dollars costs and disbursements.